Citation Nr: 9916540	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  96-17 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
right nephrectomy, rated 30 percent disabling.  

2.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.  

3.  Entitlement to an increased (compensable) rating for 
residuals of a right orchiectomy.  


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association of the U.S.A.


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from October 1974 to July 
1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  

For the purposes of clarification the lengthy procedural 
history of this case will be set forth.  A November 1995 
rating action granted service connection for residuals of a 
right nephrectomy and assigned that disorder a 30 percent 
rating.  Service connection was also granted for tinnitus 
which was assigned a 10 percent rating, and noncompensable 
ratings were assigned for gynecomastia, tinea pedis, 
residuals of a laceration of the right ear, residuals of an 
excision of a lipoma from the right thigh, residuals of 
bilateral epididymectomy, residuals of a right orchiectomy, 
hemorrhoids, residual of pneumonia, residuals of right 
pneumothorax, and bilateral hearing loss.  Also, special 
monthly compensation was granted under 38 U.S.C. § 1114(k) 
and 38 C.F.R. § 3.350(a) for anatomical loss of a creative 
organ but adjudication of service connection for thoracic 
spine and left foot disorder was deferred.  Notice of this 
decision was sent in December 1995.  

A notice of disagreement (NOD) was received in February 1996 
as to the ratings assigned for the right nephrectomy, 
bilateral hearing loss, and right orchiectomy.  A statement 
of the case (SOC) was issued in February 1996 addressing only 
the issue of the rating for the service-connected right 
nephrectomy.  The substantive appeal, VA Form 9 Appeal to the 
Board, was received in March 1996 and in which a hearing 
before a traveling member of the Board was requested and, 
also, in which service connection for a left kidney disorder 
was claimed.  

A February 1997 rating action denied service connection for a 
left kidney disorder and confirmed the noncompensable rating 
for tinea pedis but granted service connection for and 
assigned a single 10 percent rating for bilateral calcaneal 
spurs and spondylosis of the thoracic spine.  
A supplemental SOC (SSOC) in February 1997 addressed the 
issues of the ratings assigned for the right nephrectomy, 
bilateral hearing loss, and right orchiectomy.  

In VA Form 21-4138, Statement in Support of Claim, received 
in February 1997 the veteran stated that he wished to reopen 
claims for service connection for a left kidney disorder, 
gastroesophageal reflux disease (GERD), prostatitis, and 
hypertension with light-headedness and also indicated that he 
wished to 'reopen' a claim for a compensable rating for 
hemorrhoids.  However, except for the left kidney disorder 
these were original claims for service connection and because 
this was more than one year after the November 1995 original 
assignment of a noncompensable rating for hemorrhoids, it may 
not be construed as an NOD for the purpose of initiating an 
appeal for a compensable rating for hemorroids.  Rather, it 
is a new claim for a compensable rating for hemorrhoids.  
However, the Board does construe this VA Form 21-4138 as a 
timely NOD initiating an appeal as to the denial of service 
connection for a left kidney disorder.  

An October 1997 rating denied service connection for GERD and 
prostatitis and confirmed and continued the denial of service 
connection for a left kidney disorder.  However, service 
connection for hypertension was granted and rated 10 percent 
but denied a compensable rating for hemorrhoids and confirmed 
and continued the 10 percent rating for residuals of a right 
orchiectomy.  

VA Form 1-646 was received in November 1997 addressing the 
right nephrectomy rating and an SSOC in November 1997 
addressed the claims of service connection for a left kidney 
disorder, an increased rating for the right nephrectomy, and 
the noncompensable ratings assigned for bilateral hearing 
loss and the right orchiectomy.  

An October 1998 deferred rating action indicated that VA Form 
21-8940, Application for Increased Compensation Based on 
Individual Unemployability was to be sent to the veteran and 
that medical records from Elgin Air Force Base, to include 
available laboratory reports, were to be obtained.  VA Form 
21-8359 was sent in October 1998 requesting those records.  

In November 1998, a Report of Contact and an RO letter to the 
veteran indicate that a scheduled Travel Board hearing was 
cancelled because the veteran now stated that he had never 
requested such a hearing.  

In January 1999 numerous pages of clinical records were 
received from Elgin Air Force Base.  VA Form 8, Certification 
of appeal is on file and bears a date of February 11, 1998 
(but it appears that the actual date was February 11, 1999).  

A Report of Contact in February 1999 indicates that the 
veteran had not received the November 1998 RO letter to the 
veteran canceling the Travel Board hearing or letter 
informing him that the case was being transferred to the 
Board.  However, this document also reflects that the veteran 
asked for the case to be sent to the Board and asked to be 
allowed to forward medical evidence from his private 
physician.  It was also noted that "AOJ jurisdiction waived 
of said evidence in favor of BVA review."  

Attached to an April 1999 Informal Hearing Presentation was a 
March 1999 statement of the veteran noting that he had been 
awarded Social Security disability benefits because he could 
not work due to his kidney disorder.  

The appeal has been perfected in a timely manner as to the 
issues of an increased rating for a right nephrectomy and 
compensable ratings for bilateral hearing loss and right 
orchiectomy.  However, a substantive appeal was not filed 
following the November 1997 SSOC as to service connection for 
a left kidney disorder, even though the appellant was 
notified that a substantive appeal had to be filed within 60 
days as to this new issue.  

Accordingly, an appeal was not initiated as to the October 
1997 denials of service connection for GERD or prostatitis, 
since no NOD was filed as to those denials, and an appeal was 
not perfected as to the claim for service connection for a 
left kidney disorder.  Thus, the issues properly developed 
for appellate adjudication are as stated on the title page.  

Lastly, the attention of the RO is drawn to whether the 
veteran was ever provided VA Form 21-8940, Application for 
Increased Compensation Based on Unemployability.  


REMAND

As noted above, additional clinical records from a military 
medical facility were received in January 1999, following the 
most recent SSOC of November 1997.  From the VA Form 8 it 
appears that the case was certified for appeal and the case 
transferred to the Board in February "1998."  However, 
since a Travel Board hearing had been scheduled in December 
1998, the Board assumes that the actual date was in February 
"1999."  This would mean that the military medical records 
received in January 1999 were on file prior to transfer of 
the case to the Board.  While it appears that initial 
consideration of these military medical records was waived, 
38 C.F.R. § 20.1304 (1998) specifically provides that such a 
waiver must be in writing and in this case there is no 
written waiver.  

Under 38 C.F.R. § 19.31 (1998) an SSOC will be furnished when 
additional pertinent evidence is received after an SOC or the 
most recent SSOC has been issued.  

Here, the veteran has submitted additional evidence which is 
new, in that it was not previously on file.  However, no 
written waiver of initial consideration of this evidence by 
the RO has been file.  Having received this "additional 
evidence" without a written waiver of initial consideration 
by the RO, the Board is precluded by regulation from 
considering this "evidence" in conjunction with the present 
appeal.  Therefore, the "additional evidence" is hereby 
referred to the RO for initial consideration pursuant to 
38 C.F.R. § 20.1304 (1998).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:  

1.  The RO should take all appropriate 
steps to ensure that all evidence 
submitted by the veteran has been 
associated with his claim file.  

2.  The RO should readjudicate the issues 
on appeal in light of the additionally 
submitted evidence to determine if any of 
the claims may now be granted.  In this 
regard, the attention of the RO is drawn 
to the amendments to the criteria for the 
evaluation of hearing loss which will 
become effective on June 10, 1999.  
Specifically, the Board notes that 38 
C.F.R. § 4.85a (1998), which will become 
effective on June 10, 1999, provides that 
the audiometric testing which provides 
that as to the results providing the 
basis for determining the rating to be 
assigned for hearing loss 
"[e]xaminations will be conducted 
without the use of hearing aids."  

Additionally, the Board observes that 38 
C.F.R. § 4.86a (1998), which will become 
effective on June 10, 1999, provides that 
as to "Exceptional patterns of hearing 
impairment" "[w]hen the puretone 
threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more, the rating 
specialist will determine the Roman 
numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral.  Each ear will be evaluated 
separately."  In this case, the VA 
audiometric testing in September 1995 
yielded threshold levels, in decibels, in 
excess of 55 at the thresholds noted 
above.  

3.  If any determination remains adverse 
to the veteran in any way, he and his 
representative should be furnished an 
SSOC in accordance with 38 U.S.C.A. 
§ 7105 (West 1991), which includes a 
summary of the additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons and 
bases for the decision reached.  

Thereafter, the veteran and his representative should be 
afforded the opportunity to respond thereto.  The case 
should then be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  

While this case is in remand status, the veteran and his 
representative are free to submit additional evidence and 
argument on the questions at issue.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998). 


